United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3163
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Michael Dennis Clark

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: August 17, 2018
                             Filed: August 22, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     After a jury found Michael Clark guilty of distributing and possessing child
pornography, the district court1 sentenced him to 120 months in prison. Clark’s


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court improperly received
into evidence Twitter images and messages that predated the indictment period, and
that the sentence was unreasonable.

        After careful review, we conclude that the district court did not abuse its
discretion in admitting into evidence the disputed Twitter images and messages, see
United States v. Battle, 774 F.3d 504, 511 (8th Cir. 2014) (standard of review), as the
evidence was presented to show that Clark had control over his Twitter account, and
that the child pornography sent during the indictment period was not sent accidently,
see Fed. R. Evid. 404(b) (evidence of a crime, wrong, or other act may be admitted to
prove, inter alia, identity, absence of mistake, or lack of accident); and the district
court gave limiting instructions to the jury that mitigated any possible prejudice, see
United States v. Ellis, 817 F.3d 570, 580 (8th Cir. 2016) (prejudicial effect of
admitting Rule 404(b) evidence was mitigated by district court’s limiting instruction
to the jury that it could consider the evidence only to determine “knowledge, motive,
absence of mistake, accident or intent”).

       We further conclude that the district court did not impose an unreasonable
sentence, as there was no indication that it overlooked a relevant section 18 U.S.C.
§ 3553 factor, or committed a clear error of judgment in weighing relevant factors, see
United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (standard of review);
United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011); and the sentence was
within the Guidelines range, see United States v. Callaway, 762 F.3d 754, 760 (8th
Cir. 2014). Having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and affirm.
                       ______________________________




                                         -2-